        Case 2:19-cr-00232-JCM-NJK Document 40
                                            41 Filed 04/05/21
                                                     04/09/21 Page 1 of 3
                                                                        4
Prob12B
D/NV Form
Rev. June 2014



                                 United States District Court
                                             for
                                   the District of Nevada

                         REQUEST FOR MODIFICATION
         TO CONDITIONS OF SUPERVISION WITH CONSENT OF OFFENDER
                  Probation Form 49 (Waiver of Hearing) is Attached
                                   April 5, 2021

Name of Offender: Conor Climo

Case Number: 2:19CR00232

Name of Sentencing Judicial Officer: Honorable James C. Mahan

Date of Original Sentence: November 13, 2020

Original Offense: Possession of an Unregistered Firearm

Original Sentence: 24 Months prison, followed by 36 Months TSR.

Date Supervision Commenced: April 20, 2021


                               PETITIONING THE COURT


‫ ܈‬To modify the conditions of supervision as follows:

    1. Residential Reentry Center – You must reside in a residential reentry center for a term
       of up to 120 days. You must follow the rules and regulations of the center.


                                           CAUSE

On November 13, 2020 Climo appeared before Your Honor for a hearing and was sentenced to
24 months imprisonment followed by three years supervised release for committing the offense
of Possession of an Unregistered Firearm. Climo is set to commence his term of supervised
release in the District of Nevada on April 20, 2021 however he has indicated he has no viable
residence plan secured.

Climo is currently unemployed, and advised he has no family or friends to assist him with his
transition back into the community. Climo is currently still in custody at Victorville Med I FCI
in Victorville, CA. Based on Climo’s lack of housing this officer has provided his Bureau of
        Case 2:19-cr-00232-JCM-NJK Document 40
                                            41 Filed 04/05/21
                                                     04/09/21 Page 2 of 3
                                                                        4

                                  RE: Conor Climo
Prob12B
D/NV Form
Rev. June 2014
Prisons case manager with information and a waiver for Climo to sign to allow placement in the
RRC to provide him an opportunity to secure employment, save money and establish a personal
residence.

This officer respectfully requests Climo be allowed to reside at the RRC for a term of up to 120-
days upon his release from Bureau of Prisons to address his housing situation. Climo was
presented with the Probation Form 49, Waiver of Hearing to modify Conditions of Supervised
Release which he signed. A copy has been attached for Your Honor’s review. If Climo can
obtain personal housing before the 120 days has ended, he will immediately be released from the
Residential Reentry Center and moved into this residence.

The probation office would further request that Your Honor waive any subsistence fees as this
will allow Climo to save money quicker, which will facilitate his ability to secure personal
housing.




                                                    Respectfully submitted,
                                                                          Annis C. Seopaul Sones
                                                                          2021.04.05 12:56:17
                                                                          -07'00'
                                                    ______________________________
                                                    Donnette Johnson
                                                    United States Probation Officer

Approved:
                            Digitally signed by Brian
                            Blevins
                            Date: 2021.04.05 11:52:51
__________________________________________
                            -07'00'
Brian Blevins
Supervisory United States Probation Officer
        Case 2:19-cr-00232-JCM-NJK Document 40
                                            41 Filed 04/05/21
                                                     04/09/21 Page 3 of 3
                                                                        4

                                         RE: Conor Climo
Prob12B
D/NV Form
Rev. June 2014


THE COURT ORDERS


‫܆‬        No Action.

‫܆‬        The extension of supervision as noted above.

X
‫܆‬        The modification of conditions as noted above

‫܆‬        Other (please include Judicial Officer instructions below):

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------




                                                      _____________________________
                                                      Signature of Judicial Officer
                                                        April 9, 2021
                                                      _____________________________
                                                      Date
Case
 Case2:19-cr-00232-JCM-NJK
      2:19-cr-00232-JCM-NJK Document
                             Document40-1 Filed04/09/21
                                      41 Filed  04/05/21 Page
                                                          Page41ofof41
